Citation Nr: 1018770	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-19 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for sinusitis as secondary 
to service-connected sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1997 to 
May 1997 and from August 1999 to February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.  

In May 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

This matter was previously before the Board in October 2008 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration.  
The Board notes that in its October 2008 remand, it directed 
the RO to request a clinical opinion as to whether it is at 
least as likely as not that the Veteran has a sinusitis 
disability that is proximately caused or aggravated by his 
service-connected sleep apnea, including the use of a CPAP 
(continuous positive airway pressure) machine.  The July 2009 
and January 2010 VA examiner's opinions did not address 
aggravation; however, as the VA examiner did not find that 
the Veteran suffers from current chronic sinusitis, it is 
logical for the examiner not to opine as to aggravation of a 
non-existent chronic disability.  The Board finds that the RO 
substantially complied with the Board's remand and an 
additional remand is not warranted.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (finding that further development 
would serve no useful purpose when it would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran).

The Board acknowledges that in its October 2008 remand, it 
styled the Veteran's claim as entitlement to service 
connection for sinusitis, to include as secondary to service-
connected sleep apnea.  A review of the claims file reflects 
that the Veteran has only raised the theory of entitlement to 
service connection on a secondary basis; therefore, the Board 
has styled the issue accordingly.


FINDINGS OF FACT

1.  The Veteran is service-connected for sleep apnea.

2.  The Veteran is competent to testify that he has had a 
stuffy and/or runny nose; however, he has not been shown to 
be competent as to render a diagnosis of a sinus condition.

3.  The competent credible clinical evidence of record 
reflects that the Veteran has normal turbinates without 
evidence of exudate in the middle meatus, clear ethmoid cells 
bilaterally and clear frontal sinuses bilaterally, with no 
evidence of current chronic sinusitis. 


CONCLUSION OF LAW

Chronic sinusitis is not proximately due to, the result of, 
or aggravated by, service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009; 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.   

In VA correspondence, dated in March 2006, VA informed the 
appellant of what evidence was required to substantiate his 
claim and of his and VA's respective duties for obtaining 
evidence.  The correspondence also informed the appellant 
that that a disability rating and/or effective date would be 
assigned if service connection was warranted.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication of the claim, the timing of the notice complies 
with the express requirements of the law as found by the 
Court in Pelegrini.  

Duty to Assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), private and 
VA examination and treatment records, and the statements of 
the Veteran in support of his claim, to include his testimony 
at a May 2008 Travel Board hearing.  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record. The Board also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
pertinent evidence with respect to the Veteran's claim.  

A VA examination and opinion with regard to the issue on 
appeal was obtained in May 2009, with a CT scan performed in 
August 2009, and an addendum to the opinion issued in January 
2010.  Opinions were also provided in March 2006 and 
September 2006.  38 C.F.R. § 3.159(c)(4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations/opinions obtained in 
this case are more than adequate.  The examination report 
provided pertinent clinical findings consistent with the 
evidence of record, and provided supporting rationale for the 
opinion proffered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008).  The opinions are based on a clinical evaluation of 
the Veteran, to include a nasal endoscopy, and a CT scan, and 
a review of the Veteran's medical records. 

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been 
met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  

Legal Criteria

Service connection in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Secondary service connection

Disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a).

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran avers that he has chronic sinusitis as a result 
of use of a CPAP (continuous positive airway pressure) 
machine.  The first element of a secondary service connection 
claim is that there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that compensation may 
only be awarded to an applicant who has a disability existing 
on the date of the application, not for a past disability).  
The Veteran filed his claim for a chronic sinus infection, 
secondary to CPAP use, on February 24, 2006.  The Board will 
summarize the Veteran's history with regard to his sinuses as 
it is important to note that the Veteran has not had a 
diagnosis of chronic sinusitis since filing his claim, to 
include the date upon which he filed.

A July 2005 private medical report reflects that the Veteran 
reported a history of a runny nose.  It was noted that he 
takes "Flonase."

An August 2005 intake evaluation form for the behavior health 
sciences clinic reflects that the Veteran reported numerous 
disabilities to include an injured knee, tendinitis, 
Reynaud's syndrome, and erectile dysfunction, but is negative 
for any report of chronic sinusitis.

An October 2005 private medical record, four months prior to 
the Veteran filing his claim, reflects that upon examination, 
the Veteran had purulent erythema with erythematous mucosa, 
and his tubinates were enlarged and obstructed; it was noted 
that the Veteran improved with topical phenylephrine.  It was 
also noted that the Veteran reported that during his time in 
Iraq he had posterior nasal drainage.  The assessment was 
chronic sinusitis.  It was noted that the Veteran takes 
"Flonase".  There is no evidence of record that a CT scan 
was performed.

December 2005 private medical reports reflect that the 
Veteran had a diagnosis of sleep apnea syndrome, chronic 
sinusitis, and chronic nasal airway obstruction.  The 
reported history was chronic problems with sinusitis, 
including stuffiness, posterior nasal drainage, malaise, and 
headache.  It was noted that the Veteran was unable to 
tolerate CPAP as his nasal airway obstruction was complete.  
The Veteran reported that despite proper medical management, 
he had marked difficulty with his sinuses, nose, and throat.  
Upon clinical examination, it was noted that he had a 
deviated septum and enlarged turbinates.  He had a nasal 
airway obstruction.  There was no exudate.  The preoperative 
laboratory data reflects that a CAT scan showed a deviated 
septum, enlarged turbinates, and very narrow ostial meatal 
complexes.  He had a prominent ethmoid bulla on the right.  
During surgery, it was noted that the Veteran's sinus was 
completely obstructed.  The operative findings were deviated 
nasal septum, bilateral obstructed ostial meatal complexes, 
right anterior ethmoid disease, enlarged inferior turbinates, 
and right anterior ethmoid obstruction and thickening. 

A February 15, 2006 VA examination report to establish the 
Veteran's primary care reflects that upon clinical 
examination, his nose was clear.  The report is negative for 
any mention of current sinusitis or current chronic 
sinusitis.  It was noted that the Veteran had a CPAP but did 
not tolerate it due to its dryness.  As noted above, the 
Veteran filed his claim for a chronic sinus infection, 
secondary to CPAP (continuous positive airway pressure) use, 
on February 24, 2006. 

A February 27, 2006 private medical record reflects that the 
Veteran reported that his sinusitis gradually worsened due to 
his use of a non-humidified CPAP.  It was noted that the 
Veteran had a profile of allergic rhinitis.  Upon physical 
examination, it was noted that the Veteran had thick purulent 
drainage and that both sinuses had thick green purulent 
debris.  The assessment was sinusitis that developed 
subsequent to using CPAP.  The record does not reflect that a 
CT scan was performed on the Veteran's sinuses.  The Board 
notes that the examiner did not specifically state that the 
Veteran's use of CPAP caused or aggravated the Veteran's 
sinusitis or that he had chronic sinusitis.  It appears from 
the record that the examiner is merely reciting the Veteran's 
reported history regarding a timeline of his recent 
sinusitis.  

A March 2006 initial PTSD evaluation report reflects that the 
Veteran that the Veteran was diagnosed with a sleep disorder 
in September 2004 and was on CPAP for a while, but could no 
longer tolerate it due to dry air and septal deviation, for 
which he had had surgery in December 2005.

A March 2006 VA opinion reflects that sinusitis is not a 
secondary complication of sleep apnea.  The clinician noted 
that sleep apnea does not cause sinusitis.  

A July 2006 Veteran examination mental health progress note 
reflects that the Veteran reported that he had been given a 
new CPAP machine, and that it had initially worked, but then 
he got sick again with an infection and sinus draining, so he 
stopped using it.  The report is negative for any dates as to 
when he stopped using it or if he was clinically treated for 
an infection and sinus draining. 

A September 2006 VA opinion reflects that the Veteran's 
underwent surgery in December 2005 which included 
septoplasty, outfracture of inferior turbinates, bilateral 
antrostomies, right anterior ethmoidectomy, bilateral 
tonsillectomy, and uvulopalatopharyngoplasty.  The clinician 
noted that the procedures were done to treat a chronic nasal 
obstruction, chronic sinusitis, and obstructive sleep apnea.  
The clinician further noted that the septoplasty and 
turbinate procedures were done to treat his nasal 
obstruction, and that these conditions were the likely cause 
of his sinusitis.  She opined that it is not at least as 
likely as not that the Veteran's use of CPAP caused his 
sinusitis.  

A September 2008 VA sleep medicine consult reflects that the 
Veteran reported that following his 
uvulopalatopharyngoplasty, tonsillectomy, and septoplasty 
with resection of turbinate bones in December 2005, he slept 
considerable better, but that he was, at the time of the 
examination, unable to tolerate the CPAP.  The Veteran 
reported that he had great difficulty tolerating the CPAP.  
He was referred to dentistry, which made a mandibular 
advancement appliance.  The appliance provided "remarkable 
benefit" and the Veteran stated he sleeps quite well.  The 
report is negative for mention of chronic sinusitis.

A January 2009 VA sleep medicine note reflects that the 
Veteran complained of sinus congestion.  The report is 
negative for any diagnosis of sinusitis or chronic sinusitis. 

A May 2009 VA examination report reflects that the Veteran 
had never been evaluated by ENT for sinusitis and there was 
no record CT scan of the sinuses.  Upon clinical examination, 
it was noted that the Veteran had mild tenderness over the 
maxillary and frontal sinus.  An endo nasal examination was 
unremarkable showing normal mucous membranes, normal 
turbinates, and no evidence of exudate in the middle meatus.  
A CT scan was requested to aid the examiner in determining 
whether the Veteran had chronic sinusitis.

A January 2010 VA examination report reflects that in May 
2009, as noted above, the examiner performed a nasal 
endoscopy which appeared to be unremarkable showing normal 
mucous membranes, normal turbinates without evidence of 
exudate in the middle meatus.  The examiner found the 
clinical examination to be unremarkable.  An August 2009 CT 
scan was performed which showed clear ethmoid cells 
bilaterally and clear frontal sinuses bilaterally.  There was 
free communication of the maxillary sinus with the nasal 
passages.  The examiner noted that those findings were not 
consistent with chronic sinusitis.  The examiner also noted 

mild mucosal thickening in both maxillary sinuses 
and previous sinus surgery is all that can be 
seen on the CT scan.  Those findings are 
consistent with my clinical findings of 
unremarkable nasal exam.  It is therefore my 
opinion that there is currently no evidence the 
veteran is suffering chronic sinusitis.  

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the Veteran has, or has had, 
chronic sinusitis during his claim.  In sum, the evidence 
reflects a diagnosis of chronic sinusitis prior to the filing 
of his claim; however, it does not reflect that this 
diagnosis was confirmed by a CT scan.  The evidence also 
reflects a single diagnosis of sinusitis on February 27, 
2006; however, it does not reflect that this diagnosis was 
confirmed by CT scan.  The January 2010 VA examiner's opinion 
is the most probative as it was based on a clinical 
examination, as well as a CT scan.

The Veteran may sincerely believe that he has current chronic 
sinusitis related to his use of a CPAP machine.  The Veteran 
is competent to attest to factual matters of which he has 
first- hand knowledge (e.g., a stuffy or runny nose).  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical diagnosis or causation.  
While the Veteran is competent to state that he has had a 
"stuffed up" or "runny" nose, his lay opinion as to 
chronic sinusitis does not constitute competent medical 
evidence. Espiritu, supra.  

As a service connection claim requires, at a minimum, medical 
evidence of a current disability, entitlement to service 
connection for chronic sinusitis, to include as secondary to 
sleep apnea, is not warranted in this case. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Finally, the Board notes that the Veteran has consistently 
averred that he has sinusitis that is causally related to his 
use of a CPAP machine.  (See claim letter dated in February 
2006, and Travel Board hearing transcript pages 2 and 3).  
The Board is not bound to discuss a theory of entitlement to 
service connection on a direct-incurrence basis where neither 
the Veteran nor the record raises the theory of entitlement 
to service connection on a direct-incurrence basis.  Robinson 
v. Mansfield, 21 Vet. App. 545 (2008).  However, the Board 
notes that both direct-incurrence and secondary service 
connection theories of entitlement require a current 
diagnosis, which is not in the evidence of record.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Entitlement to service connection for sinusitis as secondary 
to service-connected sleep apnea is denied. 





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


